Dismissed and Memorandum Opinion filed November 13, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00745-CV

  MICHAEL COLEMAN AND ROCO MANAGEMENT LLC, Appellants

                                          V.
                           BRIAN CWEREN, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1102359

                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed July 9, 2018. The notice of appeal
was filed August 22, 2018. To date, our records show that appellants have not paid
the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code Ann. § 51.207 (West 2013).
      On October 16, 2018, this court ordered appellants to pay the appellate filing
fee on or before October 31, 2018, or the appeal would be dismissed. Appellants
have not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan.




                                         2